Citation Nr: 1136426	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-13 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Roanoke, Virginia.

The Board notes that the Veteran requested a hearing before Veteran's Law Judge at the RO.  However, the Veteran subsequently withdrew his request.  Therefore, no hearing was held in this matter.  38 C.F.R. § 20.704(e).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was examined by VA with respect to his hearing loss in September 2007.  In May 2009 the Veteran contended that his hearing got worse since the prior examination and asked to be reexamined.  An examination was scheduled in August 2009, to which the Veteran failed to report.  In a letter dated in September 2009 the Veteran related that he had cancelled the initial appointment and was told that he would be sent a letter with the date and time of the new appointment.  He related that he did not receive this letter and that he was not notified of the date and time of the rescheduled examination.  He again requested a VA examination.  In correspondence dated in November 2009 the Veteran reiterated his request for a VA examination.  While an October 2009 supplemental statement of the case (SSOC) referenced a September 2009 VA examination, it appears that no such examination took place.  While there is a report of examination indicating that the Veteran was "examined on" September 5, 2009, the actual report of that examination was dated September 5, 2007.  A review of the claims file indicates that this document is a copy of the September 2007 VA examination and does not reflect a new examination.  

Insofar as the Veteran claims that he was not notified of the August 2009 VA examination, he should be afforded another opportunity for a VA examination.  The Veteran is hereby notified that if he fails to appear for the examination without good cause, then his claim will be decided without it.

Given the other needed development herein, more recent treatment records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and request that he identify all treatment that he received for his hearing loss since April 2007.  All identified treatment records should be obtained.  VA treatment records should also be obtained.  If records are identified but cannot be obtained then this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  The Veteran should be scheduled for a VA examination to determine the current severity of his hearing loss.  All symptoms and functional effects of the Veteran's hearing loss should be fully documented in the report of examination.  The examiner should compare current findings with those on the private examinations.  It is requested that any significant differences be described if possible.  If findings are essentially similar to those on the most recent VA examination, that too should be described.

A copy of the letter notifying the Veteran of the date and time of examination should be placed in the claims file.  The notification letter should also advise the Veteran of the consequences of the failure to appear for a scheduled VA examination.

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


